Citation Nr: 0509228	
Decision Date: 03/28/05    Archive Date: 04/07/05

DOCKET NO.  98-00 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
allergic rhinosinusitis.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
vascular headaches.  

3.  Entitlement to service connection for a psychiatric 
disorder.

4.  Entitlement to an evaluation in excess of 10 percent for 
bilateral knee disability characterized as chondromalacia of 
the patella, patellar tendonitis, and infrapatellar bursitis.


REPRESENTATION

Appellant represented by:	Luis Vidal Arbona, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to April 
1983.  

A rating decision dated in February 1993 denied the veteran's 
claims of entitlement to service connection for allergic 
rhinosinusitis and vascular-type headaches.  The veteran did 
not appeal this determination following timely notification 
later the same month, and the rating decision therefore 
became final.  See 38 U.S.C.A. § 7105 (West 2002).  

The current appeal arose as a result of a January 1997 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied an 
application to reopen claims of entitlement to service 
connection for allergic rhinosinusitis and vascular-type 
headaches; denied service connection for a psychiatric 
disorder; and granted service connection for a bilateral knee 
disability, with assignment of an initial 10 percent rating.

The record shows that on June 7, 2000, the veteran canceled 
his Travel Board hearing, which was scheduled for the same 
day, and requested 60 days in which to submit additional 
evidence in support of his claims.  However, the veteran did 
not furnish any additional evidence, and his case was 
forwarded to the Board of Veterans' Appeals (Board).  

In a decision dated in September 2000, the Board denied the 
veteran's claims to reopen and his claim for service 
connection for a psychiatric disorder.  The claim of 
entitlement to a higher rating for bilateral knee disability 
was remanded to the RO for additional development.  

The veteran filed a timely appeal to the United States Court 
of Appeals for Veterans Claims (Court).  In an Order dated in 
June 2001, the Court vacated the Board's decision and 
remanded the case to the Board for consideration of the 
effect on the claims of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which 
became effective during the pendency of the appeal.  

In May 2002, the Board entered a decision denying the claims 
to reopen.  The veteran again appealed to the Court, which in 
an Order dated in February 2003, granted the joint motion of 
the parties, vacated the Board's decision, and remanded the 
matter to the Board for further proceedings consistent with 
the joint motion.  The claims to reopen were remanded to the 
RO in November 2003 for additional development.

The other two issues (service connection for a psychiatric 
disorder and higher rating for the knee disorders) were 
initially developed by the Board, but were then remanded to 
the RO in October 2003 for additional development.  

The RO continued the denial of all four claims in a September 
2004 supplemental statement of the case (SSOC), and the 
appeal was returned to the Board in December 2004.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded.  The RO did not comply 
with the Board's prior Remand orders, and information 
obtained during VA examinations conducted in June 2004 
indicates relevant evidence remains outstanding.

First, these claims must be remanded to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107 (West 2002)].  It cannot be said, in this 
case, that there has been sufficient compliance.  The RO at 
no time sent a VCAA letter to the veteran notifying him of 
what was needed to substantiate the claims for service 
connection for a psychiatric disorder and a higher rating for 
bilateral knee disability, what his responsibilities were 
with respect to the claims, and whether VA would assist him 
in any manner.  Rather, the VCAA letter sent in May 2004 
concerned the sinus and headache claims only.  That letter, 
however, was returned by the Post Office.  There is no 
indication in the file that when the RO subsequently learned 
of the veteran's current address, in September 2004, that any 
attempt was made to re-send the VCAA letter to the veteran.  
Therefore, since it does not appear there has been sufficient 
notice on any of these claims, the Board is constrained to 
remand these issues for compliance with the notice and duty 
to assist provisions contained in this law and to ensure the 
veteran has had full due process of law.  

Second, the Board is obligated by law to ensure that the RO 
complies with its directives; where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 
Vet.App. 268 (1998).  When the Board remanded the claim for 
service connection for a psychiatric disorder in October 
2003, it was for the purpose of providing the veteran a VA 
examination that included review of the claims file and an 
opinion as to the etiology of any current psychiatric 
disorder.  Although the veteran underwent VA examination in 
June 2004, the report indicates the claims file was not 
available for review, and the examiner did not provide an 
opinion as to the relationship between the diagnosed 
dysthymia and the veteran's military service.  Therefore, not 
only did the examination fail to comply with the Board's 
directives, but it is inadequate.

Third, when the veteran underwent VA examinations in June 
2004 for his knees and psychiatric disabilities, he 
referenced outstanding relevant medical evidence that the RO 
did not attempt to obtain.  He stated that he had undergone 
knee surgery in approximately 1996 at Mennonite Hospital; 
that he had been hospitalized at the VA Hospital in 1997; and 
that he had been receiving disability benefits from the 
Social Security Administration since 1995 for psychiatric 
disability.  It was further noted that he was receiving 
outpatient treatment at the Mental Hygiene Clinic, suggesting 
additional VA treatment.  VA records are considered part of 
the record on appeal since they are within VA's constructive 
possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
VA is also required to obtain evidence from the Social 
Security Administration, including decisions by the 
administrative law judge, and give the evidence appropriate 
consideration and weight.  See Hayes v. Brown, 9 Vet. 
App. 67, 74 (1996).  

At this point, the Board notes that the veteran has not 
complied with prior attempts to assist him in developing his 
claim.  For example, an October 2000 letter asked him to sign 
a form authorizing VA to request records concerning treatment 
for his knees; he did not respond.  A September 2002 letter 
from the Board asked him to provide information as to where 
he had been treated for his knees and psychiatric disability; 
he did not respond.  It is clear from the statements he made 
during the June 2004 examinations that medical records remain 
outstanding, but, with the exception of government-held 
records (such as those by VA or Social Security), VA cannot 
obtain evidence from private medical providers without the 
veteran's consent.  This evidence is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claim is critical.  
He should be advised that a failure to comply with this legal 
obligation to cooperate with the development of his claims 
could result in an adverse decision.  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.  The 
case is REMANDED for the following:

1.  Provide all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claims.  The 
RO should advise the veteran that he 
should submit to VA copies of any 
evidence relevant to this claim that he 
has in his possession and that failure to 
cooperate with the development of his 
claims could result in a denial of the 
claims.  See 38 C.F.R. § 3.159(b).  Any 
notice given, or action taken thereafter, 
must comply with current, controlling 
legal guidance.  

As part of this letter, request that the 
veteran complete release forms 
authorizing VA to request his treatment 
records from Mennonite Hospital and 
Centro Salud Mental, as well as any other 
private physician that has treated him 
for the claimed disorders since his 
separation from service.  These medical 
records should then be requested, and the 
RO should specify that actual treatment 
records, as opposed to summaries, are 
needed.  All efforts to obtain these 
records, including follow-up requests, if 
appropriate, should be fully documented.  

2.  Obtain the veteran's complete medical 
records from the VA Medical Center in San 
Juan for all treatment and 
hospitalization to the present.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility 
must provide a negative response if 
records are not available.

3.  Request the veteran's medical and 
adjudication records from the Social 
Security Administration.  All efforts to 
obtain these records should be fully 
documented, and the Social Security 
Administration should provide a negative 
response if records are not available.

4.  After obtaining the above-referenced 
VA and Social Security records, to the 
extent available, schedule the veteran 
for a VA psychiatric examination.  The 
claims file should be provided to the 
examiner for review in conjunction with 
the examination.

After reviewing the file, the examiner 
should render an opinion as to whether 
the veteran currently has a chronic 
psychiatric disorder that is at least as 
likely as not (i.e., at least a 50 
percent probability) related to military 
service.  Please see June and July 1981 
service medical records showing treatment 
for various complaints and diagnoses of 
adjustment disorder with mixed emotional 
features, alcohol withdrawal, and 
passive-aggressive personality disorder; 
1994 VA examination report concluding no 
psychiatric disorder present, but a 
personality disorder; and 2004 VA 
examination report diagnosing dysthymia, 
alcohol dependence (in remission), and 
cannabis and cocaine abuse (in 
remission). 

5.  Then, after ensuring the VA 
examination report is complete, the RO 
should readjudicate the claims.  
Thereafter, a supplemental statement of 
the case (SSOC) should be issued to the 
veteran and his representative.  An 
appropriate period of time should be 
allowed for response.  Following these 
actions, the case should be returned to 
this Board for further appellate review, 
if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  

No action is required of the veteran until further notice.  
However, the Board again takes this opportunity to advise the 
veteran that his cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




